 

lN THE UNITED STATES DISTRICT C®URT
FOR THE NORTHERN DISTRICT 617 61116

  

 

EASTERN DIVISION z

UNITED STATES 617 AMERICA, ) CASE NO
)
Plaintiff, )
)
v. )
)

KHALIL EWAIS, ) ORDER

ABDELJAWAD l\/l. EWAIS, )
)

Defendants.

Upon good cause shoWn, IT IS HEREBY ORDERED that the indictment in the above-
captioned case, all documents relating thereto, and this Order be sealed and placed in the custody
of the Clerk of Courts.

IT IS FURTHER ORDERED that upon the arrest of any defendant named in the
indictment, the indictment, all documents relating thereto, and this ORDER be unsealed.

IT IS FURTHER ORDERED that an Assistant United States Attorney of the Criminal
Division of the United States Attorney's Office for the Northern District of Ohio may obtain,
upon request and upon the arrest of any defendant, a certified copy of this indictment should any
defendant be located in another judicial district and a certified copy of this indictment is needed

for forwarding to that judicial district.

,¢»-¢, x

/"/ )N ~»;:""":F / /M<\

‘.M~.~

 

UNITED STATES MAGISTRATE JUDGE
if ij

/
~(.,M,.J»

